Judgment, Supreme Court, New York County (Richard Failla, J., at hearing; Daniel P. FitzGerald, J., at trial), rendered August 21, 1990, convicting defendant of criminal possession of a controlled substance in the third and fourth degrees, and sentencing him to concurrent terms of imprisonment of 8 to 16 years and 6 to 12 years, unanimously affirmed.
We reject defendant’s argument that the evidence that connected him with the vials of crack recovered from the floor near the feet of his co-defendant was legally insufficient. The credible testimony of the undercover officer adequately established that defendant was an active participant in the unconsummated drug transaction (People v Gordon, 76 NY2d 595; see, People v Torres, 68 NY2d 677). There is nothing in the record which demonstrates that the jury failed to give proper weight to the conflicting inferences that could be drawn from the evidence presented in respect to the identification of defendant by the undercover police officer (People v Bleakley, 69 NY2d 490).
We find no fault with the prosecutor’s conduct in the proceedings, nor do we discern a deficiency in the court’s charge or the representation afforded defendant by trial counsel. Concur — Sullivan, J. P., Carro, Kupferman, Kassal and Smith, JJ.